Name: Commission Regulation (EEC) No 2795/90 of 27 September 1990 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 9. 90 No L 265/35Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2795/90 of 27 September 1990 altering the export refunds on milk and milk products refunds granted for products falling within CN code 2309 should therefore be adjusted from the above date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 3879/89 (2), and in particular Article 17 (5) thereof, Whereas the export refunds on milk and milk products are fixed by Commission Regulation (EEC) No 2395/90 (3) ; Whereas Commission Regulation (EEC) No 2601 /90 (4) provides for the suspension, with effect from 28 September 1990, of Regulation (EEC) No 1735/89 on the recovery, on export, of aids granted in respect of skimmed-milk for use as feed and skimmed milk processed into compound feedingstuffs (*) ; whereas the HAS ADOPTED THIS REGULATION : Article 1 1 . The export refunds referred to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EEC) No 2395/90 amended are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein. 2. There shall be no refunds for exports to zone E for products falling within CN codes 0401 , 0402, 0403, 0404, 0405 and 2309. 3 . There shall be no refunds for exports to Portugal , including the Azores and Madeira, and to the German Democratic Republic, for milk and milk products listed in Article 1 of Regulation (EEC) No 804/68 . Article 2 This Regulation shall enter into force on 28 September 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13. V) OJ No L 378, 27. 12. 1989, p. 1 . (3) OJ No L 222, 17. 8 . 1990, p. 12. ( «) OJ No L 245, 8 . 9 . 1990, p. 11 . (4 OJ No L 171 , 20. 6. 1989, p. 23 . No L 265/36 Official Journal of the European Communities 28 . 9 . 90 ANNEX to the Commission Regulation of 27 September 1990 altering the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination f) Amount of refund 2309 10 15 010 2309 10 15 100  2309 10 15 200 3,03 2309 10 15 300 4,04 2309 10 15 400 5,05 2309 10 15 500 6,06 2309 10 15 700 7,07 2309 10 15 900 l  2309 10 19 010  2309 10 19 100  2309 10 19 200 3,03 2309 10 19 300 4,04 2309 10 19 400 5,05 2309 10 19 500 6,06 2309 10 19 600 7,07 2309 10 19 700 7,58 2309 10 19 800 8,08 2309 10 19 900 \  2309 10 70 010  2309 10 70 100 21,00 2309 10 70 200 28,00 2309 10 70 300 35,00 2309 10 70 500 l 42,00 2309 10 70 600 49,00 2309 10 70 700 ¢ 56,00 2309 10 70 800 l 61,60 2309 10 70 900 \  2309 90 35 010 \  2309 90 35 100 \  2309 90 35 200 \ 3,03 2309 90 35 300 II 4,04 2309 90 35 400 \ 5,05 2309 90 35 500 II 6,06 2309 90 35 700 7,07 2309 90 35 900 II  2309 90 39 010 Il  2309 90 39 100  2309 90 39 200 II 3,03 2309 90 39 300 LI 4,04 2309 90 39 400 II 5,05 2309 90 39 500 \ 6,06 2309 90 39 600 7,07 2309 90 39 700 \ 7,58 2309 90 39 800 8,08 2309 90 39 900 \  2309 90 70 010 \  2309 90 70 100 21,00 2309 90 70 200 l 28,00 2309 90 70 300 \ 35,00 28 . 9 . 90 Official Journal of the European Communities No L 265/37 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 2309 90 70 500 42,00 2309 90 70 600 49,00 2309 90 70 700 I 56,00 2309 90 70 800 61,60 2309 90 70 900  (') The code numbers for the destinations are those set out in the Annex to Commission Regulation (EEC) No 420/90 (OJ No L 44, 20. 2. 1990, p. 15). For destinations other than those indicated for each 'product code , the amount of the refund applying is indi ­ cated by Where no destination is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2) and (3). NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ).